IN THE SUPREME COURT OF THE STATE OF DELAWARE
IN THE MATTER OF THE PETITION §
OF AUGUSTUS H. EVANS, JR. FOR § No. 572, 2016
A WRIT OF MANDAMUS §

Submitted: Decernber 16, 2016
Decided: February 6, 2017

Before STRINE, Chief Justice; HOLLAND, and VAL]HURA, Justices.
O R D E R

This 6th day of February 2017, the Court has considered the petition of
Augustus Evans for a writ of mandamus and his response to the Court’s rule to
show cause and has determined that Evans’ petition should be summarily
dismissed under Supreme Court Rule 29(c). Under no circumstances can Evans
state a claim that he is entitled to the disqualification of the Superior Court judge
assigned to his criminal matter. Despite his contentions to the contrary, this
issue has been previously litigated against hjrn.1

NOW, TI-IEREFORE, IT IS ORDERED that the petition for the issuance
of an extraordinary Writ is DISMISSED.

BY THE COURT:

K~§B?A.MWJ»

Justice

 

 

l Evans v. State, 1998 WL 40222 (Del. Jan. 16, 1998)